2600 Citadel Plaza Dr., Suite 300 Houston, Texas 77008 713.866.6049 Fax www.weingarten.com May 18, 2010 Via EDGAR Tom Kluck, Legal Branch Chief U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549-4041 Re: Request for Withdrawal S-3 (File Number 333-166592) S-3 (File Number 333-166579) Dear Mr. Kluck: On behalf of Weingarten Realty Investors (the "Trust"), we are transmitting this letter relating to the Trust's two Form S-3s (File Nos. 333-166592 and 333-166579, the "Original S-3 Filings") filed with the Securities and Exchange Commission on May 6, 2010. The Original S-3 Filings were inadvertently filed under submission type S-3 rather than the proper S-3ASR submission type.Upon withdrawing the Original S-3 Filings pursuant to this request, the Trust will re-file the registration statements under submission type S-3ASR and request that the original filing date of May 6, 2010 be applied to the new S-3ASR filings.Please note that the registration fees in connection with the re-filing of the registration statements under S-3ASR are being offset by the registration fees paid in connection with the original S-3 filings. The Trust confirms that no securities have been sold pursuant to the Original S-3 filings. Please contact the undersigned at the above-referenced number with any questions regarding this matter. Sincerely, /s/ Joe D. Shafer Joe D. Shafer Senior Vice President and Chief Accounting Officer
